Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/02/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s response and amendments filed on 03/02/2021 has overcome the previously raised Drawing Objections, the 112f Claim Interpretation and the 112b Rejections, thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As it was mentioned in the previous Office Action, the closest prior art are Hasunuma (US 8,342,209, referred from hereon as HI), Hasunuma (US 2017/0059076, referred from hereon as H2), Hasunuma (US 2009/0267346, referred from hereon as H3), Hasunuma (US 2010/001517, referred from hereon as H4), Shimano (US 5,649,563) and Ozawa (US 6,719,270). All of these references teaches of various embodiments of connectors wherein the socket/female connector member include a pneumatic actuator (a cylinder and piston assembly) that is capable of reciprocating a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.